     THOMAS E. FRANKOVICH (State Bar #074414)
 1   THOMAS E. FRANKOVICH,
 2   A PROFESSIONAL LAW CORPORATION
     1165 Hoff way, #205
 3   Orland, CA 95963
     Telephone: 415-389-8600
 4   Email: tfrankovich@disabilitieslaw.com
 5
     Attorney for Plaintiff
 6   BYRON CHAPMAN

 7
                              IN THE UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 9
      BYRON CHAPMAN,                                              CASE NO. 2:18-cv-03145-WBS-EFB
10

11    Plaintiff,                                                  STIPULATION OF DISMISSAL AND
                                                                  [PROPOSED] ORDER THEREON
12    v.

13    Beto’s Tacos; Andrie F. Grimaud and
      Murielle C, Grimaud, Trustees of the Que
14    Pasa Family Trust dated August 2, 1999;
15    Edward E. Colson III, Trustee of the Edward
      E. Colson III Trust Agreement dated
16    January 12, 1995; Dennis R. Sciotto and
      Carol Ann Sciotto, Trustees of the Dennis R.
17    Sciotto and Carol Ann Sciotto Community
      Property Trust Agreement dated January 9,
18
      2002; Aljos Inc a California Corp., dba
19    BETO’S TACOS

20    Defendants,

21

22                    The Parties, by and through their respective counsel, stipulate to dismissal of this

23   action in its entirety with prejudice pursuant to Fed.R.Civ.P.41(a)(2).

24           IT IS HEREBY STIPULATED by and between parties to this action through their

25   designated counsel that the above-captioned action become and hereby is dismissed with

26   prejudice and each side is to bear its own costs and attorneys’ fees.

27           The parties further consent to and request that the Court retain jurisdiction over

28   enforcement of the Agreement. See Kokonen v. Guardian Life Ins. Co., 511 U.S. 375 (1994)
      __________________________________________________________________________________________________________________
                               STIPULATION OF DISMISSAL AND [PROPOSED] ORDER THEREON
                                               CASE NO. 2:18-CV-03145-WBS-EFB
                                                              1
 1   (empowering the district courts to retain jurisdiction over enforcement of settlement agreements).

 2

 3   IT IS SO STIPULATED.
 4                                               Respectfully Submitted,
 5
     Dated: July 31, 2019                        THOMAS E. FRANKOVICH, APLC
 6                                               A PROFESSIONAL LAW CORPORATION
 7

 8                                               By:    /s/ Thomas E. Frankovich
                                                 Thomas E. Frankovich
 9                                               Attorney for Plaintiff

10
     Dated: July 31, 2019                        Melinda Guzman, Esq
11
                                                 Melinda Guzman Professional Corporation
12

13                                               By:
14                                               Melinda Guzman
                                                 Attorney for Defendants
15

16

17

18                                                       ORDER

19           IT IS HEREBY ORDERED that this matter is dismissed with prejudice pursuant to
20   Fed.R.Civ.P.41(a)(2) and each side is to bear its own costs and attorneys’ fees. IT IS FURTHER
21
     ORDERED that the Court shall retain jurisdiction for the purpose of enforcing the parties’
22
     Settlement Agreement and General Release should such enforcement be necessary.
23
     Dated: August 2, 2019
24

25

26
27

28
      __________________________________________________________________________________________________________________
                               STIPULATION OF DISMISSAL AND [PROPOSED] ORDER THEREON
                                               CASE NO. 2:18-CV-03145-WBS-EFB
                                                              2
